DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to the Request for Continued Examination (RCE) dated 1/5/2022.
Claims 1, 8, and 15 are amended by this Examiner’s Amendment.
Claims 1-2, 5-9, 12-16, and 19-21 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in an interview with Mr. Joseph Su (Applicant's Representative, Reg. No. 69,761) on 2/7/2022.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended)
line 15: insert ", wherein retaining the target physical erasing unit comprises keeping the target physical erasing unit configured for storing the valid data" after "exiting the background mode"
(Currently Amended)
line 19: insert ", wherein retaining the target physical erasing unit comprises keeping the target physical erasing unit configured for storing the valid data" after "background mode"
(Currently Amended)
line 22: insert ", wherein retaining the target physical erasing unit comprises keeping the target physical erasing unit configured for storing the valid data" after "background mode"
END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system performance and reliability by implementing techniques to reduce latency caused by execution of garbage collection operations of flash memory storage devices during write operations.
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2010/0287217 ("Borchers") in view of USPGPUB 2014/0281127 ("Marcu") in view of USPGPUB 2019/0050312 ("Li") and further in view of "ShadowGC: Cooperative Garbage Collection with Multi-level Buffer for Performance Improvement in NAND flash-
The combination of Borchers, Marcu, Li, and Cui neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed features of "…selecting one or a plurality of physical erasing units as one or a plurality of first source physical erasing units according to a valid count corresponding to the plurality of physical erasing units; and copying a valid data of the one or a plurality of first source physical erasing units to a target physical erasing unit; immediately after receiving at least one write command from a host at a time when the background garbage collection operation has not completed execution, suspending the background garbage collection operation, retaining the target physical erasing unit and exiting the background mode, wherein retaining the target physical erasing unit comprises keeping the target physical erasing unit configured for storing the valid data…" in combination with the other claimed features of the inventions of the instant application is neither taught nor suggested by the combination of Borchers, Marcu, Li, and Cui.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135